Case 5:19-cv-02281-MAA Document 28 Filed 12/17/20 Page 1 of 2 Page ID #:918




  1
      NICOLA T. HANNA
  2   United States Attorney
  3   DAVID M. HARRIS
      Assistant United States Attorney
  4   Chief, Civil Division
  5   CEDINA M. KIM
      Assistant United States Attorney
  6
      Senior Trial Attorney, Civil Division
  7   LARA A. BRADT, CSBN 289036
            Special Assistant United States Attorney
  8
            Social Security Administration, Region IX
  9         160 Spear Street, Suite 800
            San Francisco, California 94105
 10
            Telephone: (415) 977-8921
 11         Facsimile: (415) 744-0134
            E-mail: lara.bradt@ssa.gov
 12
      Attorneys for Defendant
 13
                           UNITED STATES DISTRICT COURT
 14
                          CENTRAL DISTRICT OF CALIFORNIA
 15
 16   GERALDINE DELGADO,                           )   No. 5:19-CV-02281-MAA
 17                                                )
            Plaintiff,                             )   JUDGMENT OF REMAND
 18                                                )   PURSUANT TO SENTENCE FOUR
                   v.
 19                                                )   OF 42 U.S.C. § 405(g)
      ANDREW SAUL,                                 )
 20   Commissioner of Social Security,             )
 21                                                )
            Defendant.                             )
 22
                                                   )
 23
 24         The Court, having approved the parties’ Stipulation to Voluntary Remand
 25
      Pursuant to Sentence Four of 42 U.S.C. § 405(g) (“Stipulation to Remand”), IT IS
 26
      HEREBY ORDERED, ADJUDGED, AND DECREED that the above-captioned
 27
      action is remanded to the Commissioner of Social Security for further proceedings
 28
      consistent with the Stipulation to Remand.


                                              -1-
Case 5:19-cv-02281-MAA Document 28 Filed 12/17/20 Page 2 of 2 Page ID #:919




  1   Date: 12/17/20                    __________________________
                                         ____
                                            ________
                                                   ______
                                                        __________
  2                                     HON.
                                         ON  MARIA
                                          N. M         AUDERO
                                               ARIA A. AU
                                                        UDERO
  3                                     UNITED
                                         NITED STATES MAGISTRAT
                                                        MAGISTRATE JUDGE
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                          -2-
